     Case 2:21-cv-00603-KJM-CKD Document 17 Filed 08/05/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    P&B INTERMODAL,                                  No. 2:21–cv–0603–KJM–CKD (PS)

12                       Plaintiff,                    ORDER AND

13           v.                                        FINDINGS AND RECOMMENDATIONS

14    MARCEY JOHNSON,
                                                       (ECF No. 14)
15                       Defendant.
16

17          Plaintiff P&B Intermodal, as Plan Administrator of the P&B Intermodal Employee

18   Benefit Plan, moves the court for default judgment against defendant, Marcey Johnson. (ECF No.

19   14.) By this motion, plaintiff seeks a default judgment requiring defendant to turn over settlement

20   proceeds in the amount of $32,399.19, plus interest accrued. This motion was noticed for a

21   hearing to take place at 10:00 a.m. on August 4, 2021. At the time and date specified for the

22   hearing, attorney Zahra Aziz appeared via Zoom on behalf of plaintiff. There was no appearance

23   by defendant. Accordingly, the motion for default judgment is unopposed. For the reasons set

24   forth herein, it is recommended the motion be granted.

25    I. BACKGROUND

26          This is an action brought under section 502(a)(3) of the Employee Retirement Income

27   Security Act of 1974 (hereinafter “ERISA”). See 29 U.S.C. § 1132(a)(3). Plaintiff seeks to

28   enforce terms of the P&B Intermodal Employee Benefit Plan (hereinafter “the Plan”). The Plan is
                                                       1
     Case 2:21-cv-00603-KJM-CKD Document 17 Filed 08/05/21 Page 2 of 7


 1   a self-funded employee welfare benefit plan within the meaning of section 3(a) of ERISA, 29

 2   U.S.C. § 1002(1). Defendant was a participant in the Plan. (ECF Nos. 1, 14.)

 3          Plaintiff alleges the Plan paid benefits on behalf of defendant for injuries sustained from

 4   an August 12, 2018 motor vehicle accident. Plaintiff seeks equitable relief in the form of a

 5   constructive trust or equitable lien upon funds held by defendant. Plaintiff alleges the funds at

 6   issue are settlement proceeds that were separately obtained by defendant and which, pursuant to

 7   the Plan’s provisions governing subrogation and reimbursement, belong to the Plan. (ECF Nos. 1,

 8   14.)

 9          Plaintiff initiated this action on April 1, 2021. The return of service filed on April 12,

10   2021 indicates that defendant was personally served with a summons and a copy of the complaint

11   on April 7, 2021. Pursuant to plaintiff’s request, the Clerk entered a default on May 3, 2021. On

12   July 9, 2021, plaintiff served defendant by mail with a copy of the motion for default judgment.

13    II. LEGAL STANDARDS

14          Pursuant to Federal Rule of Civil Procedure 55, default may be entered against a party

15   against whom a judgment for affirmative relief is sought if that party fails to plead or otherwise

16   defend against the action. See Fed. R. Civ. P. 55(a). The decision to grant or deny an application

17   for default judgment lies within the sound discretion of the district court. Aldabe v. Aldabe, 616

18   F.2d 1089, 1092 (9th Cir. 1980).

19          As a general rule, once default is entered, well-pleaded factual allegations in the operative

20   complaint, other than those relating to damages, are taken as true. TeleVideo Sys., Inc. v.

21   Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (per curiam) (citing Geddes v. United Fin.

22   Group, 559 F.2d 557, 560 (9th Cir. 1977) (per curiam)); accord Fair Housing of Marin v. Combs,

23   285 F.3d 899, 906 (9th Cir. 2002). “[N]ecessary facts not contained in the pleadings, and claims

24   which are legally insufficient, are not established by default.” Cripps v. Life Ins. Co. of N. Am.,

25   980 F.2d 1261, 1267 (9th Cir. 1992). Where the pleadings are insufficient, the court may require

26   the moving party to produce evidence in support of the motion for default judgment. See

27   TeleVideo Sys., Inc., 826 F.2d at 917-18.

28   ////
                                                        2
     Case 2:21-cv-00603-KJM-CKD Document 17 Filed 08/05/21 Page 3 of 7


 1          Default judgments are ordinarily disfavored. Eitel v. McCool, 782 F.2d 1470, 1472 (9th

 2   Cir. 1986). In making the determination whether to grant a motion for default judgment, the court

 3   considers the following factors:

 4                  (1) the possibility of prejudice to the plaintiff, (2) the merits of
                    plaintiff's substantive claim, (3) the sufficiency of the complaint, (4)
 5
                    the sum of money at stake in the action[,] (5) the possibility of a
 6                  dispute concerning material facts[,] (6) whether the default was due
                    to excusable neglect, and (7) the strong policy underlying the Federal
 7                  Rules of Civil Procedure favoring decisions on the merits.
 8   Eitel,782 F.2d at 1471-72.

 9    III. DISCUSSION

10          A. Eitel Factors

11                  1. Possibility of Prejudice to Plaintiff

12          Potential prejudice to the plaintiff if default judgment is not entered militates in favor of

13   granting a default judgment. See PepsiCo, Inc., v. California Security Cans, 238 F. Supp. 2d

14   1172, 1177 (C.D. Cal. 2002). Plaintiff filed suit on April 1, 2021, and defendant has failed to

15   respond to the complaint or otherwise put forth a defense in this action. The present litigation

16   therefore cannot move forward, prejudicing plaintiff by leaving no recourse other than to seek a

17   default judgment. Accordingly, the first factor weighs in favor of default judgment.

18                  2. Merits of the Substantive Claim and the Sufficiency of the Complaint

19          Plaintiff alleges the Plan paid medical expenses in the amount of $32,399.49 on behalf of

20   defendant for injuries defendant sustained as a result of the August 12, 2018 vehicle accident.

21   (ECF No. 1 at 3.) Plaintiff alleges the Plan contained provisions governing subrogation and

22   reimbursement, as quoted and set forth in the complaint, which gave the Plan an ERISA lien over

23   funds defendant obtained through an independent settlement of her liability claims pertaining to

24   the August 12, 2018 motor vehicle accident. (ECF No. 1 at 3-8.)

25           Plaintiff alleges the Plan, through its agent, placed defendant on notice of its ERISA lien

26   in the amount of $32,399.19 prior to defendant’s settlement of her liability claims. Plaintiff

27   alleges defendant settled her liability claims against Metlife for the policy limits of $15,000.00.

28   Plaintiff alleges defendant also received $5,000 in med-pay limits and a UIM (uninsured
                                                        3
     Case 2:21-cv-00603-KJM-CKD Document 17 Filed 08/05/21 Page 4 of 7


 1   motorist) settlement. Plaintiff alleges that upon defendant’s settlement of her claims, the Plan’s

 2   lien automatically attached to the settlement proceeds such that the Plan became constructive

 3   owner of $32,399.19 of the settlement funds. Defendant has not responded to attempts made by

 4   the Plan seeking reimbursement of its ERISA lien. (ECF No. 1 at 8.)

 5           Pursuant to 29 U.S.C. § 1132(a)(3)(B), the fiduciary of a plan may bring a civil action to

 6   obtain “appropriate equitable relief ... to enforce ... the terms of the plan.” The Supreme Court has

 7   held that fiduciaries and plan administrators may enforce reimbursement provisions by filing suit

 8   under section 502(a)(3) of ERISA. See U.S. Airways, Inc. v. McCutchen, 569 U.S. 88, 91 (2013)

 9   (citing Sereboff v. Mid Atl. Med. Servs., Inc., 547 U.S. 356, 362 (2006)). A “feature of equitable

10   restitution [is] that it [seeks] to impose a constructive trust or equitable lien on ‘particular funds or

11   property in the defendant’s possession.’” Sereboff, 547 U.S. at 362 (quoting Great-W. Life &

12   Annuity Ins. Co. v. Knudson, 534 U.S. 204, 213 (2002)).

13           Applying the principles discussed in Sereboff, The Ninth Circuit has held that three

14   criteria must be satisfied to establish an equitable lien by agreement in an ERISA action. Bilyeu

15   v. Morgan Stanley Long Term Disability Plan, 683 F.3d 1083, 1092 (9th Cir. 2012).

16                   First, there must be a promise by the beneficiary to reimburse the
                     fiduciary for benefits paid under the plan in the event of a recovery
17                   from a third party. Second, the reimbursement agreement must
                     specifically identify a particular fund, distinct from the beneficiary’s
18                   general assets, from which the fiduciary will be reimbursed. Third,
                     the funds specifically identified by the fiduciary must be within the
19                   possession and control of the beneficiary.
20   Id. at 1092-93 (italics in original) (internal citations, quotation marks, and brackets omitted).

21           Taking the well-pleaded factual allegations in the complaint as true, the first Bilyeu

22   criterion is satisfied by the terms of the Plan. The nature of the settlement funds, which came

23   from a third-party, satisfy the second requirement of a particular fund. See Bilyeu, 683 F.3d at

24   1093. In addition, plaintiff seeks a constructive trust or equitable lien “over identifiable funds in

25   the possession or constructive possession of the defendant.” (ECF No. 1 at ¶ 3.)

26           The allegations of the complaint are sufficient to state a claim on which plaintiff may

27   recover. Thus, the merits of plaintiff’s substantive claim and the sufficiency of the complaint

28   weigh in favor of default judgment. See Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978).
                                                         4
     Case 2:21-cv-00603-KJM-CKD Document 17 Filed 08/05/21 Page 5 of 7


 1                  3. Sum of Money at Stake

 2          Plaintiff seeks equitable relief for the sum of $32,399.19, which is the amount paid on

 3   behalf of defendant, plus interest. The sum of money at stake is considered in relation to the

 4   seriousness of the defendant’s conduct. PepsiCo, Inc., 238 F. Supp. 2d at 1176-77; see also Philip

 5   Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 500 (C.D. Cal. 2003). The court

 6   assesses whether the recovery sought is proportional to the harm caused by defendants’ conduct.

 7   See Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1012 (C.D. Cal. 2014) (“Default judgment is

 8   disfavored where the sum of money at stake is too large or unreasonable in relation to defendant’s

 9   conduct”). Because plaintiff seeks reimbursement for expenses incurred, plus interest, and has

10   established an entitlement to this sum by well-pleaded factual allegations, the recovery sought is

11   proportional to the harm caused by defendant’s conduct.

12                  4. Possibility of a Dispute Concerning Material Facts

13          There is no indication that there are material facts in dispute. As set forth, the court may

14   assume the truth of well-pleaded facts in the complaint following the clerk’s entry of default. On

15   this basis, there are no genuine issues of material fact that prevent default judgment. See, e.g.,

16   Elektra Entm’t Group Inc. v. Crawford, 226 F.R.D. 388, 393 (C.D. Cal. 2005) (“Because all

17   allegations in a well-pleaded complaint are taken as true after the court clerk enters default

18   judgment, there is no likelihood that any genuine issue of material fact exists”); accord Philip

19   Morris USA, Inc., 219 F.R.D. at 500; PepsiCo, Inc., 238 F. Supp. 2d at 1177.

20                  5. Whether the Default Was Due to Excusable Neglect

21          The record contains no indication that defendant’s default is due to excusable neglect. Due

22   process requires that interested parties be given notice of the pendency of the action and be

23   afforded an opportunity to present their objections before a final judgment is rendered. Mullane v.

24   Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). While there is always a possibility

25   that a defendant might appear and claim excusable neglect, where the defendants “were properly

26   served with the Complaint, the notice of entry of default, as well as the papers in support of the

27   instant motion,” this factor favors entry of default judgment. Shanghai Automation Instrument

28   Co. Ltd. v. Kuei, 194 F. Supp. 2d 995, 1005 (N.D. Cal. 2001). Here, despite having been served
                                                        5
     Case 2:21-cv-00603-KJM-CKD Document 17 Filed 08/05/21 Page 6 of 7


 1   with the summons and complaint as well as the motion for default judgment, defendant has failed

 2   to appear or defend. This factor favors a default judgment.

 3                  6. Strong Policy Favoring Decisions on the Merits

 4          “Cases should be decided upon their merits whenever reasonably possible.” Eitel, 782

 5   F.2d at 1472. But the mere existence of Rule 55(b) “indicates that this preference, standing alone,

 6   is not dispositive.” PepsiCo, Inc., 238 F. Supp. 2d at 1177 (citation omitted); see also Craigslist,

 7   Inc. v. Naturemarket, Inc., 694 F. Supp. 2d 1039, 1061 (N.D. Cal. 2010). Rule 55 allows a court

 8   to decide a case before the merits are heard if defendant fails to appear and defend. See PepsiCo,

 9   Inc., 238 F. Supp. 2d at 1177. Accordingly, although the court is cognizant of the policy in favor

10   of decisions on the merits, that policy does not, by itself, preclude the entry of default judgment.

11                  7. Recommendation

12          Taken together, the Eitel factors support granting the request for default judgment. It is

13   therefore recommended that default judgment be entered.

14          B. Remedies

15          Only equitable relief may issue under 29 U.S.C. § 1132(a)(3). See Providence Health Plan

16   v. McDowell, 385 F.3d 1168, 1173 (9th Cir. 2004). Having met its burden of demonstrating

17   judgment should be granted by way of a motion for default judgment, the Plan is entitled to a

18   constructive trust upon the settlement funds in defendant’s actual or constructive possession. See

19   Reynolds Metals. Co., v. Ellis, 202 F.3d 1246, 1247 (9th Cir. 2000) (holding that a constructive

20   trust is an appropriate remedy under 29 U.S.C. § 1132(a)(3) where there has been a breach of

21   fiduciary duty and an “ill-gotten” gain).

22          Plaintiff’s request for relief additionally states plaintiff is entitled to an award of its costs

23   and fees, including attorney fees, incurred in bringing this action. Plaintiff may bring a motion for

24   attorney’s fees and costs. Eastern District of California Local Rule 293 provides that such

25   motions are governed by Local Rule 230 for notice, opposition, reply, and decision. See also Fed.

26   R. Civ. P. 54(d), 58.

27   ////

28   ////
                                                         6
     Case 2:21-cv-00603-KJM-CKD Document 17 Filed 08/05/21 Page 7 of 7


 1    IV. CONCLUSION

 2            IT IS HEREBY RECOMMENDED:

 3       1.        Plaintiff’s motion for default judgment (ECF No. 14) be GRANTED under the terms

 4                 specified herein;

 5       2.        Judgment be entered in plaintiff’s favor and against defendant; and

 6       3.        Plaintiff be awarded a constructive trust upon the settlement proceeds in defendant’s

 7                 actual or constructive possession in the amount of $32,399.19, plus interest accrued.

 8       IT IS ALSO HEREBY ORDERED that plaintiff shall forthwith serve a copy of this order and

 9   findings and recommendations on defendant by U.S. mail at defendant’s last known address.

10            These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

12   days after being served with these findings and recommendations, any party may file written

13   objections with the court and serve a copy on all parties. Such a document should be captioned

14   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

15   shall be served on all parties and filed with the court within fourteen (14) days after service of the

16   objections. The parties are advised that failure to file objections within the specified time may

17   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir.

18   1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

19   Dated: August 4, 2021
                                                        _____________________________________
20
                                                        CAROLYN K. DELANEY
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23   8.P&BIntermodal0603.mdj

24

25

26

27

28
                                                         7
